DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed applications U.S. 62/337,005, filed May 16, 2016, U.S. 62/414,146, filed October 28, 2016 and U.S. 62/420,937, filed November 11, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application is a continuation of 15/595,089 filed 02/20/2015, now U. S. Patent No. 10,501,517 
Claim Rejections - 35 USC § 112
Response to Arguments: Applicants contend the claims 79-95 have been amended to better distinguish the various steps of the claimed proves and to clarify the cleavage step of the claims process. See the pages 9-10 in remarks filed March 4, 2021. Applicants’ arguments have been fully considered and are found persuasive. The rejections of claims 79-95 under 35 U.S.C §112 (b) has been withdrawn.
Double Patenting
Response to Argument: Applicants requested the nonstatutory double patenting rejection of claims 96-98 over claims 56-62 of U. S. Patent No. 10,501,517 to be held in abeyance. Applicants’ request has been fully considered but is not found persuasive because only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP §804. However, the double patenting rejection has been reconsidered and is hereby withdrawn in view of MPEP 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art do not teach or suggest isolated polypeptides that comprise the amino acid sequence set forth in SEQ ID NOs: 1-3m 41-139, 143-149 and 151-199.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/Primary Examiner, Art Unit 1658